DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Seok Koo on 1/28/22.
In the claims please change to read:
18. (Currently Amended) The parking space notification device of claim 1, wherein the controller is configured to detect .

Allowable Subject Matter
Claims 1-9, 14-16 and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Jain et al. (Jain; US 2017/0294121) discloses a parking space notification device for checking a parking section (parking lot) and a parking space (Abstract, [0032] detecting available parking spaces in a parking environment, (parking lot)) the parking space notification device comprising:  image sensors each configured to detect a parking section and a parking space using images (Fig 4; [0023] radar sensors gather data about a parking lot…processes the radar detection data to estimate parking space boundaries; [0036] radar units include synthetic aperture radar); a controller (102 of Fig 1, 204 of Fig 2) configured to process information about all of the parking sections and the parking spaces by using information about the parking section and information about the parking space which are detected by at least one of the image sensors or the distance detection sensors ([0023] the radar detection data is provided to a neural network model as an input. Algorithms employing neural networks can be trained to recognize parked vehicles and conflicting data regarding debris, shopping carts, street lamps, traffic signs, pedestrians, etc.); and a memory ([0025], [0045] system memory); storing information data about all of the parking sections and the parking spaces which is processed by the controller ([0056] vehicle parking module 206 can continually update the available parking space estimates), wherein the controller detects parking data through the image sensors and updates the information data stored in the memory when the event occurs ([0056] updates the available parking space estimates).
SCHULZ et al. (Schulz; US 2014/0347196) discloses a mobile system for a vehicle for recognizing a parking place that is potentially becoming free. Schulz discloses distance detection distance detection sensors each configured to detectultrasound sensors are provided for a distance measuring system and are connected to the evaluation unit) and detecting a parking or leaving event ([0028] it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
Davies et al. (Davies; US 2015/0138001) teaches detecting other vehicles' leaving movement from parking spaces and parking movement into the parking spaces, using the information data about the parking sections and the parking spaces stored in the memory according to the detected leaving movement from the parking spaces or the detected parking movement of one or more other vehicles on the parking spaces ([0079] generated events include a new vehicle is entering the parking space, the current parked vehicle is leaving the parking space; Claim 13 the parking space management system comprising an electronic motion detector system and associated hardware and software, used by the said parking space monitor to identify if there is a vehicle entering or leaving said parking space).
While Jain, Schulz and Davies disclose parking space notification systems, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a controller detects parking sections using image sensors based on the parking section lines included in images, determine whether the detected parking sections defined by the parking section lines are located from a host vehicle within or out of a predetermined measurement area, detect the parking spaces available for parking using distance detection sensors based on a distance between obstacles when the detected parking sections are located from the host vehicle within the predetermined measurement area, and detect parking spaces available for parking using the image sensors when the detected parking sections are located from the host vehicle out of the predetermined measurement area, as detailed in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685